Citation Nr: 0504779	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach or liver 
disability.

2.  Entitlement to service connection for a disability 
manifested by upper and lower abdominal pain.

3.  Entitlement to service connection for bursitis of the 
left knee.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for tinea pedis.

6.  Entitlement to service connection for orbital cellulitis 
of the eyes.

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease with bronchitis.

8.  Entitlement to service connection for a psychiatric 
disability, to include an adjustment disorder with depressive 
features.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to October 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2004 a Travel Board hearing was held before the 
undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing has been associated with the record on 
appeal.

The issues of entitlement to service connection for a low 
back disability, tinea pedis, orbital cellulitis of the eyes, 
chronic obstructive pulmonary disease with bronchitis, and a 
psychiatric disability, to include an adjustment disorder 
with depressive features are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran perfected an appeal to the Board seeking 
entitlement to service connection for a stomach or liver 
disability, a disability manifested by pain in the upper and 
lower abdomen, and bursitis of the left knee. 

2.  Prior to the promulgation of a decision by the Board, the 
veteran unequivocally requested the withdrawal of his appeal 
as to the issues of entitlement to service connection for a 
stomach or liver disability, a disability manifested by pain 
in the upper and lower abdomen, and bursitis of the left 
knee.

CONCLUSION OF LAW

The legal criteria for a withdrawal of the appeals seeking 
entitlement to service connection for a stomach or liver 
disability, a disability manifested by pain in the upper and 
lower abdomen, and bursitis of the left knee, have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal ("VA 
Form 9") may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Withdrawal may be made by the claimant or his/her 
authorized representative, except that a representative may 
not withdraw an appeal filed by the claimant personally 
without his or her express written consent.  38 C.F.R. 
§ 20.204(c) (2004).  See also Hanson v. Brown, 9 Vet. App. 
29, 31 (1996) (When a claim is withdrawn by a veteran, it 
ceases to exist; it is no longer pending and it is not 
viable).  

At the hearing that was held on July 26, 2004, prior to the 
promulgation of a decision by the Board, the veteran and his 
representative expressed the wishes to withdraw the appeal as 
to the issues of entitlement to service connection for a 
stomach or liver disability, a disability manifested by pain 
in the upper and lower abdomen, and bursitis of the left knee 
were being withdrawn.  The transcript of the hearing has 
reduced this intention to writing.  VA regulation provides 
for the withdrawal of an appeal to the Board by the 
submission of a written request to that effect at any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2004); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).  

Inasmuch as the veteran has clearly withdrawn this appeal and 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to the issues of 
entitlement to service connection for a stomach or liver 
disability, a disability manifested by pain in the upper and 
lower abdomen, and bursitis of the left knee, the Board does 
not have jurisdiction to review the appeal.  Consequently, a 
dismissal of the appeal is appropriate.  


ORDER

The appeals seeking entitlement to service connection for a 
stomach or liver disability, entitlement to service 
connection for a disability manifested by pain in the upper 
and lower abdomen, and entitlement to service connection for 
bursitis of the left knee having been withdrawn, are 
dismissed


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred on November 9, 2000, when the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

The record indicates that the veteran has filed a claim for 
Social Security Disability benefits.  The RO must contact the 
Social Security Administration and obtain all records related 
to the veteran's Social Security claim.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).  

The Board also finds that VA examinations are required.  The 
record is not clear as to the exact diagnosis or etiology of 
the veteran's disabilities.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allay v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Stuntman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because there is additional evidence to be gathered, and 
because examinations are warranted, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  Inform the veteran that he should 
submit to VA copies of all evidence in 
his possession that would be relevant to 
his claims. 




2.  The RO should request the Social 
Security Administration to provide copies 
of all records related to the veteran's 
claim for Social Security benefits 
including all medical records and copies 
of all decisions or adjudications.

3.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his tinea pedis, 
if any.  The physician should review the 
claims folder including the service 
entrance examination, which shows the 
presence of tinea pedis, and the service 
medical records showing treatment for 
foot fungus in April 1959.  If tinea 
pedis is diagnosed, the physician should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
tinea pedis became worse or was in any 
way aggravated by his military service.  
If any existing tinea pedis is unrelated 
to the one noted in service, or if the 
one noted in service resolved before the 
veteran's separation from service without 
any residual pathology, the physician 
should specifically indicate so in the 
examination report.  The examination 
report should include complete rationale 
for all opinions expressed.  All 
necessary special studies or tests should 
be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the physician prior to 
the examination.  

4.  The RO should schedule the veteran 
for an ophthalmology examination to 
determine the nature and 



etiology of any current disability of the 
eyes.  The physician should review the 
claims folder including the service 
medical records showing treatment for 
cellulitis under the left eye in March 
1960, and the separation records showing 
no eye disability.  If a current eye 
disability is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's eye disability is related to 
service or was caused or aggravated by 
service or any incident thereof.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

5.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the nature and etiology of his 
psychiatric disability, if any.  The 
examiner should review the claims folder 
including the service medical records 
showing adjustment disorder with 
depressive features in August 1960.  If a 
current psychiatric disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that it is related 
to service or was caused or aggravated by 
service or any incident thereof.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

6.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his chronic 
obstructive pulmonary disease (COPD), 
with bronchitis.  The examiner should 
review the claims folder including the 
separation documents relating a history 
of congestion, difficultly breathing, 
chronic cough, and shortness of breath.  
If COPD or bronchitis is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's COPD with bronchitis is 
related to service or was caused or 
aggravated by service or any incident 
thereof.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

7.  The RO should then, as appropriate, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued an SSOC, which addresses all 
relevant actions taken on the claims for 
benefits.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


